J-S54024-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

CLAY CALDWELL

                            Appellant                 No. 3603 EDA 2014


                Appeal from the PCRA Order November 24, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0202251-2000
                                          CP-51-CR-1107861-1999


BEFORE: BOWES, J., PANELLA, J., and FITZGERALD, J.*

JUDGMENT ORDER BY PANELLA, J.                      FILED OCTOBER 14, 2015

        Appellant, Clay Caldwell, appeals pro se from the order dismissing his

fourth petition pursuant to the Post Conviction Relief Act as untimely. After

reviewing Caldwell’s filings and briefs, we conclude that he failed to

successfully plead an exception to the PCRA’s jurisdictional time bar. As a

result, we affirm.1

        Caldwell pled guilty to first-degree murder and simple assault on

December 19, 2000, and did not file a direct appeal.       In 2010, this Court

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  In light of our conclusion that the PCRA court correctly determined that it
lacked jurisdiction to entertain Caldwell’s petition, we deny Caldwell’s motion
to strike the Commonwealth’s brief.
J-S54024-15


affirmed the dismissal of Caldwell’s third PCRA petition, filed May 26, 2009,

as     untimely.    See   Commonwealth       v.   Caldwell,   940   EDA    2010

(unpublished judgment order filed December 22, 2010).

        Given this history, it is clear that Caldwell’s instant petition, filed

September 17, 2013, is also facially untimely.         Once again, Caldwell’s

petition failed to plead any exceptions to the PCRA’s time-bar.            In a

“memorandum of law,” attached to his petition, Caldwell briefly summarizes

case law concerning abandonment by counsel. See Memorandum of Law in

Support of the Defendants [sic] PCRA petition, 9/15/13, at 1.         However,

Caldwell failed to apply the cited law to the facts of his case in any manner.

Even assuming that the memorandum of law attached to his petition

functioned as a pleading, Caldwell has not satisfied the requirements for

successfully pleading abandonment by counsel as an exception to the time

bar.     See Commonwealth v. Burton, 936 A.2d 521, 525 (Pa. Super.

2007); Commonwealth v. Williamson, 21 A.3d 236, 242 n.6 (Pa. Super.

2011).      Therefore, the PCRA court correctly concluded that Caldwell’s

petition was untimely and that the court lacked jurisdiction to entertain it.

        Order affirmed. Petition to Strike Appellee’s Brief denied. Motion to

file supplemental brief denied. Jurisdiction relinquished.




                                      -2-
J-S54024-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2015




                          -3-